Citation Nr: 1329265	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  12-33 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus. 

REPRESENTATION

Veteran represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Aquilina, Associate Counsel








INTRODUCTION

The Veteran had active military service from September 1977 
to September 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2012 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, that denied service connection 
for tinnitus.


FINDING OF FACT

The weight of the evidence shows that the Veteran's tinnitus 
had its onset during his active military service.  


CONCLUSION OF LAW

Service connection for tinnitus is warranted. 38 U.S.C.A. §§ 
1101, 1110, 1154, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits, the Board notes that VA has a 
duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Service 
connection for tinnitus is awarded herein.  This constitutes 
a full grant of the benefit sought on appeal.  Any errors 
committed regarding the duty to notify or the duty to assist 
accordingly were harmless and will not be discussed.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
To establish entitlement to service-connected compensation 
benefits, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service-the so-called "nexus" 
requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. 
Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)).  

The Board must account for evidence which it finds to be 
persuasive or unpersuasive and provide reasons for rejecting 
any material evidence favorable to the Veteran. Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991). Therefore, an assessment of the probative value 
of the lay (non medical) evidence in addition to the medical 
evidence must be undertaken. All evidence indeed may be 
discounted "in the light of its own inherent characteristics 
and its relationship to other items of evidence." Madden v. 
Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

Lay evidence may be sufficient by itself to support a claim 
of service connection. Barr v. Nicholson, 21 Vet. App. 307 
(2007).  This is the case where the evidence is both 
competent and credible.  Competency is "a legal concept 
determining whether testimony may be heard and considered" 
whereas credibility is "a factual determination going to the 
probative value of the evidence to be made after the 
evidence has been admitted." Layno v. Brown, 6. Vet. App. 
465 (1994). 

A lay person is competent to provide testimony or statements 
relating to facts of events that the lay person observed or 
that is within the realm of his/her personal knowledge. Id.  
Factors for consideration in weighing the credibility of a 
lay person include a showing of interest, self-interest, 
bias, inconsistent statements, inconsistency with other 
evidence of record, facial implausibility, bad character, 
malingering, desire for monetary gain, and witness demeanor.  
See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. 
Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 
498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991). 
"[T]he Board cannot determine that lay testimony or a lay 
statement lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence." Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the 
lack of such evidence in combination with other factors may 
lead to the determination the lay testimony or statement is 
not credible.

The benefit of the doubt is given to the Veteran when there 
is an "approximate balance" of positive and negative 
evidence regarding any issue material to the determination 
of a matter. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the 
Veteran prevails when the preponderance of the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against 
the claim.  Id.  

Merits of the Claim

The Veteran presently has a tinnitus disability.  The July 
2012 VA examiner specifically diagnosed the Veteran as 
having tinnitus.  In any event, the Veteran would be 
competent, even as a layman, to proclaim that he experiences 
tinnitus; this condition, by its very nature, is inherently 
subjective and, therefore, capable of even his lay 
observation.  See Charles v. Principi, 16 Vet. App. 370 
(2002) ("ringing in the ears is capable of lay 
observation").

As for the second requirement for service connection, that 
of a disease or injury was incurred or aggravated during 
service, a review of the Veteran's service treatment records 
is unremarkable for treatment or diagnosis of any tinnitus.  
However, service treatment records indicate the Veteran had 
a history of ear and hearing related problems.  A May 1981 
report also shows high frequency hearing loss.  Two 1985 
treatment records (March and August) reference high 
frequency hearing loss and the recommendation "to wear 
protection while exposed to hazardous noise."  

In terms of in-service noise exposure, the Veteran's 
military occupational specialty was security policeman, 
which he says involved serving on a flight line and exposure 
to fighter jet engine noise.  He also says he had noise 
exposure from rifle range noise at the Police Combat School.




There is no competent medical nexus evidence that supports 
the possibility of an etiological link from his current 
tinnitus to service, particularly as due to his in-service 
acoustic trauma.  Instead, the examiner conducting the July 
2012 VA examination opined that the Veteran's current 
tinnitus disability is less likely as not due to his in-
service noise exposure.  The rationale for the negative 
opinion was that the Veteran had been unable to provide a 
ballpark range as to how long he had been experiencing 
tinnitus, and that tinnitus is not caused by hearing loss.

However, despite the negative February 2012 opinion, it is 
facially plausible that the Veteran experienced tinnitus 
during service and that tinnitus persisted thereafter.  In 
an October 2012 statement, he recalled that as a trainee, 
his ear plugs would become lose and fall out and that it was 
at this time that ringing the ears began.  He is again 
deemed to be competent self-diagnose tinnitus.  See Charles.  
The Veteran also notes exposure to aircraft noise and that 
to hear radio messages; he was encouraged to not wear ear 
plugs.  He readily acknowledges that he did not complain 
tinnitus in service or for many years later.  Nevertheless, 
he reasonably explains that he did not realize that tinnitus 
was a disability and that he was told not to pursue a claim 
earlier.  

Put another way, the outcome of this decision hinges heavily 
on whether the Veteran's assertion of experiencing tinnitus 
in service and since that time is deemed credible.  In this 
regard, the Board finds the Veteran's statements to be 
credible as there is internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 
498 (1995).  Reference is again made to the service 
treatment records that reference repeated noise exposure as 
well as in-service documented sensorineural hearing loss.  
Such tends to support the Veteran's claim of having problems 
with his hearing and ears in service.  

The Veteran's statements when coupled with the findings in 
the service treatment records have rendered the balance of 
evidence at to at least an equipoise level.  Service 
connection for tinnitus is granted.  


ORDER

Service connection for tinnitus is granted.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


